Exhibit 10.2

PROMISSORY NOTE

$52,115,000.00

 

New York, New York

 

 

May 2, 2007

 

FOR VALUE RECEIVED, BEHRINGER HARVARD SANTA CLARA LP, a Delaware limited
partnership (the “Maker”), promises to pay to the order of CITIGROUP GLOBAL
MARKETS REALTY CORP., a New York corporation (the “Payee”), at its principal
place of business at 388 Greenwich Street, Floor 11, New York, New York 10013,
or at such other place as the holder hereof may from time to time designate in
writing, the principal sum of FIFTY-TWO MILLION ONE HUNDRED FIFTEEN THOUSAND 
AND 00/100 DOLLARS ($52,115,000.00), in lawful money of the United States of
America with interest thereon to be computed from the date of this Note to an
including the date this Note is paid in full at the rate of 7.07% per annum (the
“Applicable Interest Rate”).  The Debt (hereinafter defined) shall be paid on
June 15, 2007 (the “Maturity Date”). Interest on the principal sum of the Note
shall be calculated on the basis of a three hundred sixty (360) day year and
paid on the actual number of days elapsed.

The whole of the principal sum of this Note, together with all interest accrued
and unpaid thereon and all other sums due under this Note (all such sums
hereinafter collectively referred to as the “Debt”) shall without notice become
immediately due and payable at the option of Payee on the happening of any
default hereunder or the breach of any covenant contained herein or any default
under that certain letter from Borrower to Lender dated May 2, 2007 (the “Fee
Letter”) or if any representation or warranty made herein is not true and
correct or if the principal balance of this Note or any other sums due hereunder
are not paid on the Maturity Date (hereinafter collectively an “Event of
Default”).  In the event that it should become necessary to employ counsel to
collect the Debt, Maker also agrees to pay reasonable attorney’s fees for the
services of such counsel whether or not suit is brought.

Maker shall pay the outstanding principal balance of the Note together with all
accrued interest and all other outstanding amounts then due and unpaid under
this Note on the Maturity Date.

Maker may, at its option, repay the Debt in whole at any time prior to the
Maturity Date without penalty or fee, except as set forth in the Fee Letter.

On the date hereof, Maker shall deposit with Payee the sum of $460,566.31 (the
“Interest Reserve”) as additional collateral for the Loan.  On the Maturity
Date, Payee shall apply the Interest Reserve first to all interest on the Debt
which has accrued at the Applicable Interest Rate, second to all other
outstanding amounts then due and unpaid under this Note, and finally to the
outstanding principal balance of this Note.

Maker does hereby agree that upon the occurrence of an Event of Default or upon
the failure of Maker to pay the Debt in full on the Maturity Date, Payee shall
be entitled to receive and Maker shall pay interest on the entire unpaid
principal sum at the rate of 12.07% per annum or at the maximum rate of interest
which Maker may by law pay, whichever is lower, to be computed from the
occurrence of the Event of Default until the actual receipt and collection


--------------------------------------------------------------------------------


of the Debt.  This charge shall be added to the Debt.  This clause, however,
shall not be construed as an agreement or privilege to extend the date of the
payment of the Debt, nor as a waiver of any other right or remedy accruing to
Payee by reason of the occurrence of any Event of Default.

Whenever used, the singular number shall include the plural, the plural the
singular, and the words “Payee” and “Maker” shall include their respective
successors, assigns, heirs, executors and administrators.

This Note is subject to the express condition that at no time shall Maker be
obligated or required to pay interest on the principal balance due hereunder at
a rate which could subject Payee to either civil or criminal liability as a
result of being in excess of the maximum interest rate which Maker is permitted
by applicable law to contract or agree to pay.  If by the terms of this Note,
Maker is at any time required or obligated to pay interest on the principal
balance due hereunder at a rate in excess of such maximum rate, the Applicable
Interest Rate shall be deemed to be immediately reduced to such maximum rate and
all previous payments in excess of the maximum rate shall be deemed to have been
payments in reduction of principal and not on account of the interest due
hereunder.

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Maker or Payee,
but only by an agreement in writing signed by the party against whom enforcement
of any modification, amendment, waiver, extension, change, discharge or
termination is sought.

If Maker consists of more than one person or party, the obligations and
liabilities of each such person or party shall be joint and several.

Maker and all others who may become liable for the payment of all or any part of
the Debt do hereby severally waive presentment and demand for payment, notice of
dishonor, protest and notice of protest and non-payment.  No extension of time
for payment of this Note or any installment hereof, and no alteration, amendment
or waiver of any provision of this Note, made by agreement between Payee and any
other person or party shall release, modify, amend, waive, extend, change,
discharge, terminate or affect the liability of Maker, and any other who may
become liable for the payment of all or any part of the Debt, under this Note.

Maker represents and warrants that:

(a)           Authority.  Maker has the full power and authority to execute and
deliver this Note and to perform its obligations hereunder.  If Maker is not an
individual: (i) Maker is duly organized, validly existing and in good standing
under the laws of the state of its formation, and (ii) the execution, delivery
and performance of this Note by Maker has been duly and validly authorized and
the person(s) signing this Note on Maker’s behalf has been validly authorized
and directed to sign this Note.

(b)           Valid and Binding Obligation.  This Note constitutes Maker’s
legal, valid and binding obligation, enforceable against it in accordance with
its terms, except to the extent enforceability may be limited under applicable
bankruptcy and

2


--------------------------------------------------------------------------------


insolvency laws and similar laws affecting creditors’ rights generally and to
general principles of equity.

(c)           No Conflict with Other Agreement.  Maker’s execution, delivery and
performance of this Note will not (i) violate Maker’s organizational documents
if Maker is not an individual, (ii) result in the breach of, or conflict with,
or result in the acceleration of, any obligation under any guaranty, indenture,
credit facility or other instrument to which Maker or any of its assets may be
subject, or (iii) violate any order, judgment or decree to which Maker or any of
its assets is subject.

(d)           No Pending Litigation.  No action, suit, proceeding or
investigation currently is pending or, to the best of Maker’s knowledge,
threatened against Maker which, either in any one instance or in the aggregate,
may have a material, adverse effect on Maker’s ability to perform its
obligations under this Note.

(e)           Bankruptcy.  Maker is not contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of Maker’s assets, and the Maker has no
knowledge of any person contemplating the filing of any such petition against
Maker.

(F)            SOLVENCY.  AFTER GIVING EFFECT TO THIS NOTE, MAKER SHALL BE
SOLVENT.

From the date hereof and until repayment of the Debt in full and performance in
full of all obligations of Maker under this Note and the Fee Letter, Maker
hereby covenants and agrees with Payee that:

(a)           No Property Encumbrance.  Maker shall not, whether voluntarily or
involuntarily, sell, convey, mortgage, grant, bargain, encumber, pledge, assign,
grant any options with respect to, or any other transfer or disposition of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) of a legal or
beneficial interest in that certain property known as the Hitachi Data Center,
700 Central Expressway, 750 Central Expressway an 800 Central Expressway, Santa
Clara California (the “Property”).

(b)           No Transfers.  Maker shall not, and shall not permit, the
voluntary or involuntary sale, conveyance, mortgage, grant, bargain,
encumbrance, pledge, assignment, grant of any options with respect to, or any
other transfer or disposition of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) of a legal or beneficial interest in Maker.

Maker shall not make or pay or agree to become or remain liable for any dividend
or other distribution of any nature (whether in cash, property, securities or
otherwise) (A) on account of or in respect of its shares of capital stock,
partnership interests or limited liability company interests, or (B) on account
of the purchase, redemption, retirement or acquisition of its shares of capital
stock (or warrants, options or rights therefor), partnership interests or
limited liability company interests until the Debt has been repaid in full.

3


--------------------------------------------------------------------------------



UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT AND AT ANY
TIME AND FROM TIME TO TIME THEREAFTER DURING THE CONTINUANCE OF SUCH EVENT OF
DEFAULT, IN ADDITION TO ANY OTHER RIGHTS OR REMEDIES AVAILABLE TO IT PURSUANT TO
THIS NOTE OR AT LAW OR IN EQUITY, PAYEE MAY TAKE SUCH ACTION, WITHOUT NOTICE OR
DEMAND, THAT LENDER DEEMS ADVISABLE TO PROTECT AND ENFORCE ITS RIGHTS AGAINST
BORROWER; INCLUDING DECLARING THE DEBT TO BE IMMEDIATELY DUE AND PAYABLE
(INCLUDING UNPAID INTEREST), WITHOUT NOTICE OR DEMAND; AND MAKER HEREBY
EXPRESSLY WAIVES ANY SUCH NOTICE OR DEMAND, ANYTHING CONTAINED HEREIN OR IN THE
FEE LETTER TO THE CONTRARY NOTWITHSTANDING.


UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ALL OR
ANY ONE OR MORE OF THE RIGHTS, POWERS, PRIVILEGES AND OTHER REMEDIES AVAILABLE
TO PAYEE AGAINST MAKER UNDER THE NOTE OR THE FEE LETTER OR AT LAW OR IN EQUITY
MAY BE EXERCISED BY PAYEE AT ANY TIME AND FROM TIME TO TIME, WHETHER OR NOT ALL
OR ANY OF THE DEBT SHALL BE DECLARED, OR BE AUTOMATICALLY, DUE AND PAYABLE, AND
WHETHER OR NOT PAYEE SHALL HAVE COMMENCED ANY ACTION FOR THE ENFORCEMENT OF ITS
RIGHTS AND REMEDIES UNDER THIS NOTE OR THE FEE LETTER.  ANY SUCH ACTIONS TAKEN
BY PAYEE SHALL BE CUMULATIVE AND CONCURRENT AND MAY BE PURSUED INDEPENDENTLY,
SINGLY, SUCCESSIVELY, TOGETHER OR OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS
PAYEE MAY DETERMINE IN ITS DISCRETION, TO THE FULLEST EXTENT PERMITTED BY LAW,
WITHOUT IMPAIRING OR OTHERWISE AFFECTING THE OTHER RIGHTS AND REMEDIES OF PAYEE
PERMITTED BY LAW, EQUITY OR CONTRACT OR AS SET FORTH IN THE LOAN DOCUMENTS.

All sums due under this Note shall be fully recourse to Borrower.

This Note shall be governed and construed in accordance with the laws of the
State of New York and the applicable laws of the United States of America.

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Maker has duly executed this Note the day and year first
above written.

 

BEHRINGER HARVARD SANTA CLARA LP, a
Delaware limited partnership

 

 

 

 

 

By:

BEHRINGER HARVARD SANTA CLARA
GP, LLC, a Delaware limited liability
company, its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Gerald J. Reihsen, III

 

 

 

 

 

Name:

Gerald J. Reihsen, III

 

 

 

 

Title:

Executive Vice President

 

5


--------------------------------------------------------------------------------